Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/562,230 filed on 09/05/2019. Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1, 15, and 19 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) are submitted on 09/18/2019, 02/29/2020, 07/11/2020, 08/17/2020, 03/03/2021, 03/31/2021, 05/10/2021, 06/10/2021, 06/29/2021, 07/14/2021, 09/21/2021, 09/30/2021, 10/21/2021, 11/09/2021, 12/30/2021, 01/24/2022, 02/16/2022, 03/03/2022, 03/22/2022, 04/28/2022, 05/04/2022, 05/24/2022,  06/01/2022, 06/24/2022, 07/14/2022, and 07/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a data storage device, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a data storage device with bandwidth optimization for different types of operations scheduled. Each of the following limitation(s):
generate, based on the input, a prediction to determine an optimized bandwidth allocation scheme for controlling access by different types of operations in the data storage device to the one or more storage media components; 
schedule the operations of the different types to access the one or more storage media components according to the optimized bandwidth allocation scheme

as drafted, claim 1 is a machine that, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation, judgement, or a combination of.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a data storage device”, “one or more storage media components”, “a controller configured to”, “an artificial neural network configured to”, and  “wherein the controller is configured to”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitations of “store data into and retrieve data from the one or more storage media components according to commands received in the data storage device” and “receive, as input and as a function of time, operating parameters indicative a data access pattern”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “store data into and retrieve data from the one or more storage media components according to commands received in the data storage device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II). Further, the insignificant extra-solution activity of “receive, as input and as a function of time, operating parameters indicative a data access pattern” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 2,
Claim 2, dependent upon Claim 1, does not recite any additional abstract ideas, and only recites additional elements " wherein the artificial neural network includes a spiking neural network ". This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer or other machinery as a tool to perform an abstract idea. See MPEP 2106.05(f).
Regarding claims 3-4,
	Claims 3 and 4, dependent upon Claim 2, does not recite any additional abstract ideas, and only recites additional elements limiting "the different types of operations" to include specific operations of "read" and "write" operations and operations "generated by a background process". These additional elements neither integrate the claim into a practical application nor provide significantly more, because they merely specify that the mental process "to schedule" schedules operations of a particular type/in the particular field of use/technological environment (see MPEP 2106.05(h)). Limiting the processes that are scheduled to include read/write/background processes doesn't change the fact that processes can be scheduled mentally.
Regarding claims 5-6,
	Claims 5 and 6, dependent upon Claim 2, does not recite any additional abstract ideas, and only recites additional elements generating "a performance indicator of the data storage device when the data storage device is controlled by a selected bandwidth allocation scheme" prediction and predicting "the optimized bandwidth allocation scheme". These additional elements neither integrate the claim into a practical application nor provide significantly more, because they merely specify that the mental process "to generate" a prediction of a particular type/in the particular field of use/technological environment (see MPEP 2106.05(h)). Generating the prediction to include a performance indicator or an optimized bandwidth allocation scheme doesn't change the fact that processes can be predicted mentally.
Regarding claims 7-8,
	Claims 7 and 8, dependent upon Claim 2, does not recite any additional abstract ideas, and only recites additional elements generating " wherein the data storage device is configured in a vehicle", " the operating parameters include operating parameters of the vehicle", and “wherein the operating parameters of the vehicle include a speed of the vehicle, a location of the vehicle, an input from a sensor configured on the vehicle, a status of a vehicle control, a status of an infotainment system of the vehicle, or a status of an advanced driver assistance system of the vehicle, or any combination thereof”. These additional elements neither integrate the claim into a practical application nor provide significantly more, because they merely specify that the mental process of a vehicle consisting of a data storage device and operating parameters of a particular type/in the particular field of use/technological environment (see MPEP 2106.05(h)). 
Regarding claim 9,
Claim 9, dependent upon Claim 8, recites a mental process corresponding to an evaluation and additional elements "a neural network accelerator configured to". This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
Regarding claim 10,
Claim 10, dependent upon Claim 9, does not recite any additional abstract ideas, and only recites additional elements " wherein the neural network accelerator is further configured to train the artificial neural network using training data generated in a training period". These additional elements neither integrate the claim into a practical application nor provide significantly more. The recitation of “wherein the neural network accelerator is further configured to train the artificial neural network using training data generated in a training period” does not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea. See MPEP 2106.05(f).
Regarding claim 11,
Claim 11, dependent upon Claim 10, does not recite any additional abstract ideas, and only recites additional elements "wherein the training data includes the operating parameters in the training period, bandwidth allocation schemes implemented in the train period, and performance indicators measured during the training period for the bandwidth allocation schemes”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 12,
Claim 12, dependent upon Claim 9-11, does not recite any additional abstract ideas, and only recites additional elements "wherein the neural network accelerator is further configured to train the artificial neural network using training data” does not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea. See MPEP 2106.05(f). The recitation of “wherein the training data includes the operating parameters in a time period, and optimized bandwidth allocation schemes determined for data access patterns recognized from the operating parameters in the time period and optimized for performance of the data storage device", which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 13,
Claim 13, dependent upon Claim 12, recites “to determine… based on predictions” is a mental process of corresponding to an evaluation, judgement, or a combination of, and does not recite no new additional elements (other than the accelerator previously addressed), but recites no new additional elements.
Regarding claim 14,
Claim 14, dependent upon Claim 12, recites “to determine… based on measuring performance levels” a mental process corresponding to an evaluation, judgement, or a combination of, and does not recite no new additional elements (other than the controller previously addressed).
Regarding claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method with bandwidth optimization for different types of operations scheduled. Each of the following limitation(s):
generating… a prediction based on the input to determine an optimized bandwidth allocation scheme for controlling access by different types of operations in the data storage device to the one or more storage media component; 
scheduling… the operations of the different types to access the one or more storage media components according to the optimized bandwidth allocation scheme

as drafted, claim 15 is a method that, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation, judgement, or a combination of.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “using the artificial neural network” and  “by a controller of the data storage device”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitations of “storing data into and retrieving data from one or more storage media components of a data storage device according to commands received in the data storage device” and “receiving, as input in an artificial neural network, operating parameters indicative data access patterns in the data storage device as a function of time”, which can be considered as mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “storing data into and retrieving data from one or more storage media components of a data storage device according to commands received in the data storage device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II). Further, the insignificant extra-solution activity of “receiving, as input in an artificial neural network, operating parameters indicative data access patterns in the data storage device as a function of time” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 16,
Claim 16, dependent upon Claim 15, does not recite any additional abstract ideas, and only recites additional elements "wherein the artificial neural network includes a spiking neural network". This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “training, in the data storage device, the artificial neural network using a training dataset generated in the data storage device” does not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea. See MPEP 2106.05(f).
Regarding claim 17,
Claim 17, dependent upon Claim 16, recites a mental process corresponding to an evaluation and additional elements "wherein the training dataset includes optimized bandwidth allocation schemes”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 18,
Claim 18, dependent upon Claim 16, does not recite any additional abstract ideas, and only recites additional elements "wherein the training dataset includes optimized bandwidth allocation schemes measured for varying bandwidth allocation schemes used to control scheduling of the different types of operations to access the one or more storage media components”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h).
Regarding claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a vehicle, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a vehicle with bandwidth optimization for different types of operations scheduled. Each of the following limitation(s):
generate operating parameters of the vehicle as a function of time; and 
identify operating parameters of the data storage device, wherein the operating parameters of the vehicle and the operating parameters of the data storage device are indicative of data access patterns in the data storage device; 
generate, based on the operating parameters of the vehicle and the operating parameters of the data storage device as input to an artificial neural network, a prediction to determine optimized bandwidth allocation scheme for controlling access by different types of operations in the data storage device to the one or more storage media components; and 
schedule the operations of the different types to access the one or more storage media components according to the optimized bandwidth allocation scheme

as drafted, claim 19 is a manufacture that, under its broadest reasonable interpretation, covers mental processes corresponding to an evaluation, judgement, or a combination of.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a computer system configured to”, “a data storage device configured to”, and “wherein the data storage device is configured to”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 20,
Claim 20, dependent upon Claim 19, does not recite any additional abstract ideas, and only recites additional elements " wherein the artificial neural network includes a spiking neural network". This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “the data storage device is further configured to generate training data and train the spiking neural network to generate the prediction” does not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea. See MPEP 2106.05(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al. (US 20190324444 A1)
Regarding Claim 1,
Cella et al. teaches a data storage device, comprising (Cella et al., Para. [1336], “A system for data collection in an industrial environment having a self-sufficient data acquisition box for capturing and analyzing data in an industrial process, the system comprising… a storage device” teaches a data storage device). 
one or more storage media components (Cella et al., Para. [1685], “The data storage plan may include one or more of… a storage media plan” teaches one or more storage media) 
a controller configured to store data into and retrieve data from the one or more storage media components according to commands received in the data storage device (Cella et al., Para. [0539], “A system for data collection in an industrial environment may include a smart band analysis data collection template repository 7600 in which smart band templates 7610 for data collection system configuration and collection of data may be stored and accessed by a data collection controller 7602. A controller 7602 may receive an indication, such as a command from a smart band analysis facility 7608 to select and implement a specific smart band template 7610” teaches a controller that may store and access data from a system for data collection (corresponds to the one or more storage media components) by the command from a smart band analysis facility (corresponds to the data storage device)).
an artificial neural network configured to receive, as input and as a function of time, operating parameters indicative a data access pattern, and (Cella et al., Para. [0327], “the platform 100 may include the local data collection system 102 deployed in the environment 104 using machine learning to enable derivation-based learning outcomes from computers without the need to program them. The platform 100 may, therefore, learn from and make decisions on a set of data, by making data-driven predictions and adapting according to the set of data. In embodiments, machine learning may involve performing a plurality of machine learning tasks by machine learning systems… may include the learning algorithm itself structuring its input by methods such as pattern detection and/or feature learning… the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks” teaches the artificial neural network receiving set of data (corresponds to operating parameter) as input for pattern detection (corresponds to data access pattern) to make data driven predictions and adapting according to the set of data (corresponds to optimized bandwidth decisions). Para. [3013], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the selected data collection routine is changed to a second data collection routine based on a hierarchical template for data collection until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches a data collection routine (corresponds to data access pattern) determined by the bandwidth allocation scheme. Para. [0309], “For dynamic markers such as trending data, it can be important to compare similar data like comparing vibration amplitudes and patterns with a repeatable set of operating parameters. One example of the present disclosure includes one of the parallel channel inputs being a key phasor trigger pulse from an operating shaft that can provide RPM information at the instantaneous time of collection. In this example of dynamic markers, sections of collected waveform data can be marked with appropriate speeds or speed ranges” teaches operating parameters indicative a data received as input at the instantaneous time (corresponds to the data access pattern)).
generate, based on the input, a prediction to determine an optimized bandwidth allocation scheme for controlling access by different types of operations in the data storage device to the one or more storage media components (Cella et al., Para. [0241], “In embodiments, a data acquisition device may be controlled by a personal computer (PC) to implement the desired data acquisition commands” teaches data acquisition commands (corresponds to controlling access by different types of operations). Para. [3004], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the data storage has a data capacity allocation for the collected data, and the data capacity allocation is increased until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches increasing the current bandwidth allocation rate (corresponds to an optimized bandwidth allocation scheme) for collected data (corresponds to the input) in the data storage (corresponds to the data storage device to the one or more storage media components)). 
wherein the controller is configured to schedule the operations of the different types to access the one or more storage media components according to the optimized bandwidth allocation scheme (Cella et al., Para. [0539], “A system for data collection in an industrial environment may include a smart band analysis data collection template repository 7600 in which smart band templates 7610 for data collection system configuration and collection of data may be stored and accessed by a data collection controller 7602. The templates 7610 may include data collection system configuration 7604 and operation information 7606 that may identify sensors, collectors, signal paths, and information for initiation and coordination of collection, and the like. A controller 7602 may receive an indication, such as a command from a smart band analysis facility 7608 to select and implement a specific smart band template 7610. The controller 7602 may access the template 7610 and configure the data collection system resources based on the information in that template. In embodiments, the template may identify: specific sensors; a multiplexer/switch configuration, data collection trigger/initiation signals and/or conditions, time duration and/or amount of data for collection; destination of collected data; intermediate processing, if any; and any other useful information, (e.g., instance identifier, and the like)” teaches a controller that may access template information (corresponds to the schedule) from a system for data collection (corresponds to the one or more storage media components) by the command (corresponds to the operations of the different types)).
Regarding Claim 2,
Cella et al. teaches the data storage device of claim 1, 
wherein the artificial neural network includes a spiking neural network (Cella et al., Para. [0917], “References to a neural net throughout this disclosure should be understood to encompass a wide range of different types of neural networks, machine learning systems, artificial intelligence systems, and the like, such as… artificial neural networks… spiking neural networks” teaches an artificial neural network that includes a spiking neural network).
Regarding Claim 3,
Cella et al. teaches the data storage device of claim 2, 
wherein the different types of the operations include operations responsive to read commands and operations responsive to write commands (Cella et al., Para. [0439], “In these examples, the memory with a FIFO area may be a dual port so that the sensor controller may write to one part of it while the external system reads from a different part. In embodiments, data flow traffic may be managed by semaphore logic” teaches the operations responsive to write and read commands).
Regarding Claim 4,
Cella et al. teaches the data storage device of claim 3, 
wherein the different types of the operations include operations generated by a background process in the data storage device (Cella et al., Para. [0242], “In embodiments, a DAQ system may comprise one or more microprocessor/microcontrollers, specialized microcontrollers/microprocessors, or dedicated processors focused primarily on the communication aspects with the outside world. These include USB, Ethernet and wireless with the ability to provide an IP address or addresses in order to host a webpage. All communications with the outside world are then accomplished using a simple text based menu. The usual array of commands (in practice more than a hundred) such as InitializeCard, AcquireData, StopAcquisition, RetrieveCalibration Info, and so on, would be provided” teaches an array of commands (corresponds to operations) that are generated in the background process). Para. [0261], “Embodiments may include various advanced processing techniques such as envelope processing, wavelet analysis, as well as many other signal processing techniques. In embodiments, after acquisition of this data, the DAQ card set will continue with its route at the point it was interrupted. In embodiments, various PC scheduled data acquisitions will follow their own schedules which will be less frequency than the DAQ card route. They may be set up hourly, daily, by number of route cycles (for example, once every 10 cycles) and also increased scheduling-wise based on their alarm severity priority or type of measurement” teaches the background operations of that system being scheduled by the scheduled data acquisitions (corresponds to the smart band analysis). Para. [0539], “ A system for data collection in an industrial environment may include a smart band analysis data collection template repository 7600 in which smart band templates 7610 for data collection system configuration and collection of data may be stored and accessed by a data collection controller 7602” teaches the system for data collection including the smart band analysis). 
Regarding Claim 5,
Cella et al. teaches the data storage device of claim 2, 
wherein the prediction includes a performance indicator of the data storage device when the data storage device is controlled by a selected bandwidth allocation scheme (Cella et al., Para. [0335], “storage strategies are needed [such as] capturing only portions of the data… the self-organizing storage system may use… local performance indicators… to automatically vary storage parameters” teaches performance indicators for the self-organizing storage system (corresponds to the data storage device) controlled by storage strategies (corresponds to a selected bandwidth allocation scheme)).
Regarding Claim 6,
Cella et al. teaches the data storage device of claim 2, 
wherein the prediction includes the optimized bandwidth allocation scheme (Cella et al., Para. [3004], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the data storage has a data capacity allocation for the collected data, and the data capacity allocation is increased until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches increasing the current bandwidth allocation rate (corresponds to an optimized bandwidth allocation scheme) for collected data in the data storage).   
Regarding Claim 7,
Cella et al. teaches the data storage device of claim 2, 
wherein the data storage device is configured in a vehicle (Cella et al., Para. [1904], “In an exemplary embodiment depicted in FIG. 203, a user device 404 such as… a vehicle… may include a PC-TCP proxy that may interface with applications running in the user device 404. The application on the user device 404 may communicate with a resource in the cloud 402 a such as a server 408. The server 408 may be… a storage device… and may include a PC-TCP proxy that may interface with applications and/or processes running on the server 408” teaches a storage device configured in a vehicle).
the operating parameters include operating parameters of the vehicle (Cella et al., Para. [0314], “In embodiments, the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from machines, elements of the machines and the environment of the machines including heavy duty machines deployed at a local job site or at distributed job sites under common control. The heavy-duty machines may include… heavy duty on-road industrial vehicles, heavy duty off-road industrial vehicle” teaches the environment deploying a data collection system that includes industrial vehicles. Para. [0526], “In embodiments, a system for data collection in an industrial environment may include a data collection system that monitors at least one signal for a set of collection band parameters and upon detection of a parameter from the set of collection band parameters in the signal, configures collection of data from a set of sensors based on the detected parameter. The set of selected sensors, the signal, and the set of collection band parameters may be part of a smart bands data collection template that may be used by the system when collecting data in an industrial environment. A motivation for preparing a smart-bands data collection template may include monitoring a set of conditions of an industrial machine to facilitate improved operation, reduce down time, preventive maintenance, failure prevention, and the like. Based on analysis of data about the industrial machine, such as those conditions that may be detected by the set of sensors, an action may be taken, such as notifying a user of a change in the condition, adjusting operating parameters” teaches the operating parameters of the system for data collection in an industrial environment (corresponds to the vehicle)).
Regarding Claim 8,
Cella et al. teaches the data storage device of claim 7, 
wherein the operating parameters of the vehicle include a speed of the vehicle, a location of the vehicle, an input from a sensor configured on the vehicle, a status of a vehicle control, a status of an infotainment system of the vehicle, or a status of an advanced driver assistance system of the vehicle, or any combination thereof (Cella et al., Para. [0314], “In embodiments, the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from machines, elements of the machines and the environment of the machines including heavy duty machines deployed at a local job site or at distributed job sites under common control. The heavy-duty machines may include… heavy duty on-road industrial vehicles, heavy duty off-road industrial vehicle” teaches the environment deploying a data collection system that includes industrial vehicles. Para. [0668], “An example system for data collection in an industrial environment includes a data acquisition circuit structured to interpret a plurality of detection values from a plurality of input sensors communicatively coupled to the data acquisition circuit, each of the plurality of detection values corresponding to at least one of the input sensors; a signal evaluation circuit structured to obtain at least one of vibration amplitude, vibration frequency and vibration phase location corresponding to at least one of the input sensors in response to the corresponding at least one of a plurality of detection values; a multiplexing circuit whereby alternative combinations of the detection values may be selected based on at least one of user input, a detected state and a selected operating parameter for a machine, each of the plurality of detection values corresponding to at least one of the input sensors; and a response circuit structured to perform at least one operation in response to at the at least one of the vibration amplitude, vibration frequency and vibration phase location” teaches the operating parameters of the system for data collection in an industrial environment (corresponds to the vehicle) includes input sensors, vibration amplitude (corresponds to speed of the vehicle), and vibration phase location (corresponds to location of the vehicle)).
Regarding Claim 9,
Cella et al. teaches the data storage device of claim 8, further comprising: 
a neural network accelerator configured to generate the prediction using model data of the artificial neural network stored in the data storage device (Cella et al., Para. [0243], “In embodiments, intense signal processing activities including resampling, weighting, filtering, and spectrum processing may be performed by dedicated processors such as field-programmable gate array (“FPGAs”), digital signal processor (“DSP”), microprocessors, micro-controllers, or a combination thereof. In embodiments, this subsystem may communicate via a specialized hardware bus with the communication processing section” teaches processors (corresponds to a neural network accelerator). Para. [0327], “In embodiments, the platform 100 may include the local data collection system 102 deployed in the environment 104 using machine learning to enable derivation-based learning outcomes from computers without the need to program them… the many types of machine learning algorithms may include… artificial neural networks” teaches a platform that utilizes machine learning algorithms such as artificial neural network. Para. [0327], “the platform 100 may include the local data collection system 102 deployed in the environment 104 using machine learning to enable derivation-based learning outcomes from computers without the need to program them. The platform 100 may, therefore, learn from and make decisions on a set of data, by making data-driven predictions and adapting according to the set of data. In embodiments, machine learning may involve performing a plurality of machine learning tasks by machine learning systems, such as supervised learning, unsupervised learning, and reinforcement learning” teaches generating a data driven prediction according to the set of data (corresponds to model data of the artificial neural network). Para. [1336], “A system for data collection in an industrial environment having a self-sufficient data acquisition box for capturing and analyzing data in an industrial process, the system comprising… a storage device” teaches the system for data collection is stored in a data storage device).
Regarding Claim 10,
Cella et al. teaches the data storage device of claim 9, 
wherein the neural network accelerator is further configured to train the artificial neural network using training data generated in a training period (Cella et al., Para. [0345], “Methods and systems are disclosed herein for training AI models based on industry-specific feedback, including training an AI model based on industry-specific feedback that reflects a measure of utilization, yield, or impact, and where the AI model operates on sensor data from an industrial environment” teaches training of the AI model (corresponds to the artificial neural network) based on industry-specific feedback  (corresponds to the training data generated in a training period)). 
Regarding Claim 11,
Cella et al. teaches the data storage device of claim 10, 
wherein the training data includes the operating parameters in the training period (Cella et al., Para. [0328], “A model may be created by a human who has experience with the industrial environment and may be associated with a training data set (such as models created by human analysis or machine analysis of data that is collected by the sensors in the environment, or sensors in other similar environments. The learning machine may then operate on other data, initially using a set of rules or elements of a model, such as to provide a variety of outputs, such as classification of data into types, recognition of certain patterns (such as those indicating the presence of faults, orthoses indicating operating conditions, such as fuel efficiency, energy production, or the like). The machine learning facility may take feedback, such as one or more inputs or measures of success, such that it may train, or improve, its initial model (such as improvements by adjusting weights, rules, parameters, or the like, based on the feedback). For example, a model of fuel consumption by an industrial machine may include physical model parameters that characterize weights, motion, resistance, momentum, inertia, acceleration, and other factors that indicate consumption, and chemical model parameters (such as those that predict energy produced and/or consumed e.g., such as through combustion, through chemical reactions in battery charging and discharging, and the like). The model may be refined by feeding in data from sensors disposed in the environment of a machine, in the machine, and the like, as well as data indicating actual fuel consumption, so that the machine can provide increasingly accurate, sensor-based, estimates of fuel consumption and can also provide output that indicate what changes can be made to increase fuel consumption (such as changing operation parameters of the machine or changing other elements of the environment, such as the ambient temperature, the operation of a nearby machine, or the like)” teaches the training data set for the machine model consisting of parameters (corresponds to operating parameters) during the training period)). 
bandwidth allocation schemes implemented in the train period (Cella et al., Para. [3003], “The present disclosure describes a monitoring system for data collection in an industrial environment, the system according to one disclosed non-limiting embodiment of the present disclosure can include a data collector communicatively coupled to a plurality of input channels and to a network infrastructure, wherein the data collector collects data from a subset of the plurality of input channels based on a selected data collection routine, a data storage structured to store a plurality of collector routes and collected data that correspond to the subset of the plurality of input channels, wherein the plurality of collector routes each includes a different data collection routine, a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels, and a data analysis circuit structured to analyze the collected data and determine an aggregate rate of data being collected from the subset of the plurality of input channels, wherein if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then the data analysis circuit requests an increase to the current bandwidth allocation rate from the network infrastructure” teaches a bandwidth allocation scheme during the training period).
performance indicators measured during the training period for the bandwidth allocation schemes (Cella et al., Para. [0335], “In embodiments, a platform is provided having on-device sensor fusion and data storage for industrial IoT devices. In embodiments, a cognitive system is used for a self-organizing storage system 4028 for the data collection system 102. Sensor data, and in particular analog sensor data, can consume large amounts of storage capacity, in particular where a data collector 102 has multiple sensor inputs onboard or from the local environment. Simply storing all the data indefinitely is not typically a favorable option, and even transmitting all of the data may strain bandwidth limitations, exceed bandwidth permissions (such as exceeding cellular data plan capacity), or the like. Accordingly, storage strategies are needed. These typically include capturing only portions of the data (such as snapshots), storing data for limited time periods, storing portions of the data (such as intermediate or abstracted forms), and the like. With many possible selections among these and other options, determining the correct storage strategy may be highly complex. In embodiments, the self-organizing storage system 4028 may use a cognitive system, based on learning feedback 4012, and use various metrics from the analytic system 4018 or other system of the host cognitive input selection system 4114, such as overall system metrics, analytic metrics, and local performance indicators. The self-organizing storage system 4028 may automatically vary storage parameters, such as storage locations (including local storage on the data collection system 102, storage on nearby data collection systems 102 (such as using peer-to-peer organization) and remote storage, such as network-based storage), storage amounts, storage duration, type of data stored (including individual sensors or input sources 116, as well as various combined or multiplexed data, such as selected under the cognitive input selection systems 4004, 4014), storage type (such as using RAM, Flash, or other short-term memory versus available hard drive space), storage organization (such as in raw form, in hierarchies, and the like), and others. Variation of the parameters may be undertaken with feedback, so that over time the data collection system 102 adapts its storage of data to optimize itself to the conditions of its environment, such as a particular industrial environment, in a way that results in its storing the data that is needed in the right amounts and of the right type for availability to users” teaches performance indicators for the self-organizing storage system controlled by storage strategies (corresponds to the bandwidth allocation schemes) during the training period).
Regarding Claim 12,
Cella et al. teaches the data storage device of claim 9, 
wherein the neural network accelerator is further configured to train the artificial neural network using training data (Cella et al., Para. [3024], “Methods and systems are disclosed herein for training artificial intelligence (“AI”) models based on industry-specific feedback, including training an AI model based on industry-specific feedback that reflects a measure of utilization, yield, or impact, where the AI model operates on sensor data from an industrial environment” teaches the training of the artificial intelligence models (corresponds to the artificial neural network) using industry-specific feedback (corresponds to training data) on signal data). 
wherein the training data includes the operating parameters in a time period, and optimized bandwidth allocation schemes determined for data access patterns recognized from the operating parameters in the time period and optimized for performance of the data storage device (Cella et al., Para. [0328], “A model may be created by a human who has experience with the industrial environment and may be associated with a training data set (such as models created by human analysis or machine analysis of data that is collected by the sensors in the environment, or sensors in other similar environments. The learning machine may then operate on other data, initially using a set of rules or elements of a model, such as to provide a variety of outputs, such as classification of data into types, recognition of certain patterns (such as those indicating the presence of faults, orthoses indicating operating conditions, such as fuel efficiency, energy production, or the like). The machine learning facility may take feedback, such as one or more inputs or measures of success, such that it may train, or improve, its initial model (such as improvements by adjusting weights, rules, parameters, or the like, based on the feedback). For example, a model of fuel consumption by an industrial machine may include physical model parameters that characterize weights, motion, resistance, momentum, inertia, acceleration, and other factors that indicate consumption, and chemical model parameters (such as those that predict energy produced and/or consumed e.g., such as through combustion, through chemical reactions in battery charging and discharging, and the like). The model may be refined by feeding in data from sensors disposed in the environment of a machine, in the machine, and the like, as well as data indicating actual fuel consumption, so that the machine can provide increasingly accurate, sensor-based, estimates of fuel consumption and can also provide output that indicate what changes can be made to increase fuel consumption (such as changing operation parameters of the machine or changing other elements of the environment, such as the ambient temperature, the operation of a nearby machine, or the like)” teaches the training data set for the machine model consisting of parameters (corresponds to operating parameters) during the training period). Para. [3013], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the selected data collection routine is changed to a second data collection routine based on a hierarchical template for data collection until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches a data collection routine (corresponds to data access pattern) determined by the bandwidth allocation scheme. Para. [3018], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the data storage has a data capacity allocation for the collected data, and the data capacity allocation is increased until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches the optimization for performance of the data storage. Para. [0309], “For dynamic markers such as trending data, it can be important to compare similar data like comparing vibration amplitudes and patterns with a repeatable set of operating parameters. One example of the present disclosure includes one of the parallel channel inputs being a key phasor trigger pulse from an operating shaft that can provide RPM information at the instantaneous time of collection. In this example of dynamic markers, sections of collected waveform data can be marked with appropriate speeds or speed ranges” teaches operating parameters indicative a data received as input at the instantaneous time (corresponds to the data access pattern)).
Regarding Claim 13,
Cella et al. teaches the data storage device of claim 12, 
wherein the neural network accelerator is configured to determine the optimized bandwidth allocation schemes based on predictions of performance indicators for varying bandwidth allocation schemes (Cella et al., Para. [0335], “In embodiments, a platform is provided having on-device sensor fusion and data storage for industrial IoT devices. In embodiments, a cognitive system is used for a self-organizing storage system 4028 for the data collection system 102. Sensor data, and in particular analog sensor data, can consume large amounts of storage capacity, in particular where a data collector 102 has multiple sensor inputs onboard or from the local environment. Simply storing all the data indefinitely is not typically a favorable option, and even transmitting all of the data may strain bandwidth limitations, exceed bandwidth permissions (such as exceeding cellular data plan capacity), or the like. Accordingly, storage strategies are needed. These typically include capturing only portions of the data (such as snapshots), storing data for limited time periods, storing portions of the data (such as intermediate or abstracted forms), and the like. With many possible selections among these and other options, determining the correct storage strategy may be highly complex. In embodiments, the self-organizing storage system 4028 may use a cognitive system, based on learning feedback 4012, and use various metrics from the analytic system 4018 or other system of the host cognitive input selection system 4114, such as overall system metrics, analytic metrics, and local performance indicators. The self-organizing storage system 4028 may automatically vary storage parameters, such as storage locations (including local storage on the data collection system 102, storage on nearby data collection systems 102 (such as using peer-to-peer organization) and remote storage, such as network-based storage), storage amounts, storage duration, type of data stored (including individual sensors or input sources 116, as well as various combined or multiplexed data, such as selected under the cognitive input selection systems 4004, 4014), storage type (such as using RAM, Flash, or other short-term memory versus available hard drive space), storage organization (such as in raw form, in hierarchies, and the like), and others. Variation of the parameters may be undertaken with feedback, so that over time the data collection system 102 adapts its storage of data to optimize itself to the conditions of its environment, such as a particular industrial environment, in a way that results in its storing the data that is needed in the right amounts and of the right type for availability to users” teaches performance indicators for the self-organizing storage system controlled by storage strategies (corresponds to a selected bandwidth allocation scheme)).
Regarding Claim 14,
Cella et al. teaches the data storage device of claim 12, 
wherein the controller is configured to determine the optimized bandwidth allocation schemes based on measuring performance levels for varying bandwidth allocation schemes used to control scheduling of the different types of operations to access the one or more storage media components (Cella et al., Para. [0539], “A system for data collection in an industrial environment may include a smart band analysis data collection template repository 7600 in which smart band templates 7610 for data collection system configuration and collection of data may be stored and accessed by a data collection controller 7602. The templates 7610 may include data collection system configuration 7604 and operation information 7606 that may identify sensors, collectors, signal paths, and information for initiation and coordination of collection, and the like. A controller 7602 may receive an indication, such as a command from a smart band analysis facility 7608 to select and implement a specific smart band template 7610. The controller 7602 may access the template 7610 and configure the data collection system resources based on the information in that template. In embodiments, the template may identify: specific sensors; a multiplexer/switch configuration, data collection trigger/initiation signals and/or conditions, time duration and/or amount of data for collection; destination of collected data; intermediate processing, if any; and any other useful information, (e.g., instance identifier, and the like)” teaches a controller that may access template information (corresponds to the schedule) from a system for data collection (corresponds to the one or more storage media components) by the command (corresponds to the operations of the different types). Para. [0335], “In embodiments, a platform is provided having on-device sensor fusion and data storage for industrial IoT devices. In embodiments, a cognitive system is used for a self-organizing storage system 4028 for the data collection system 102. Sensor data, and in particular analog sensor data, can consume large amounts of storage capacity, in particular where a data collector 102 has multiple sensor inputs onboard or from the local environment. Simply storing all the data indefinitely is not typically a favorable option, and even transmitting all of the data may strain bandwidth limitations, exceed bandwidth permissions (such as exceeding cellular data plan capacity), or the like. Accordingly, storage strategies are needed. These typically include capturing only portions of the data (such as snapshots), storing data for limited time periods, storing portions of the data (such as intermediate or abstracted forms), and the like. With many possible selections among these and other options, determining the correct storage strategy may be highly complex. In embodiments, the self-organizing storage system 4028 may use a cognitive system, based on learning feedback 4012, and use various metrics from the analytic system 4018 or other system of the host cognitive input selection system 4114, such as overall system metrics, analytic metrics, and local performance indicators. The self-organizing storage system 4028 may automatically vary storage parameters, such as storage locations (including local storage on the data collection system 102, storage on nearby data collection systems 102 (such as using peer-to-peer organization) and remote storage, such as network-based storage), storage amounts, storage duration, type of data stored (including individual sensors or input sources 116, as well as various combined or multiplexed data, such as selected under the cognitive input selection systems 4004, 4014), storage type (such as using RAM, Flash, or other short-term memory versus available hard drive space), storage organization (such as in raw form, in hierarchies, and the like), and others. Variation of the parameters may be undertaken with feedback, so that over time the data collection system 102 adapts its storage of data to optimize itself to the conditions of its environment, such as a particular industrial environment, in a way that results in its storing the data that is needed in the right amounts and of the right type for availability to users” teaches performance indicators for the self-organizing storage system controlled by storage strategies (corresponds to a selected bandwidth allocation schemes)).
Regarding Claim 15,
Cella et al. teaches a method, comprising (Cella et al., Para. [0009], “Methods and systems are provided herein for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, and intelligent diagnosis of problems and intelligent optimization of operations in various heavy industrial environments” teaches a method). 
storing data into and retrieving data from one or more storage media components of a data storage device according to commands received in the data storage device (Cella et al., Para. [0539], “A system for data collection in an industrial environment may include a smart band analysis data collection template repository 7600 in which smart band templates 7610 for data collection system configuration and collection of data may be stored and accessed by a data collection controller 7602. A controller 7602 may receive an indication, such as a command from a smart band analysis facility 7608 to select and implement a specific smart band template 7610” teaches a controller that may store and access data from a system for data collection (corresponds to the one or more storage media components) by the command from a smart band analysis facility (corresponds to the data storage device)).
receiving, as input in an artificial neural network, operating parameters indicative data access patterns in the data storage device as a function of time (Cella et al., Para. [0327], “In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks” teaches an artificial neural network. Para. [3013], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the selected data collection routine is changed to a second data collection routine based on a hierarchical template for data collection until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches a data collection routine (corresponds to data access pattern) determined by the bandwidth allocation scheme. Para. [0309], “For dynamic markers such as trending data, it can be important to compare similar data like comparing vibration amplitudes and patterns with a repeatable set of operating parameters. One example of the present disclosure includes one of the parallel channel inputs being a key phasor trigger pulse from an operating shaft that can provide RPM information at the instantaneous time of collection. In this example of dynamic markers, sections of collected waveform data can be marked with appropriate speeds or speed ranges” teaches operating parameters indicative a data received as input at the instantaneous time (corresponds to a function of time)). 
generating, using the artificial neural network, a prediction based on the input to determine an optimized bandwidth allocation scheme for controlling access by different types of operations in the data storage device to the one or more storage media components (Cella et al., Para. [0327], “In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks” teaches an artificial neural network. Para. [0241], “In embodiments, a data acquisition device may be controlled by a personal computer (PC) to implement the desired data acquisition commands” teaches data acquisition commands (corresponds to controlling access by different types of operations). Para. [3004], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the data storage has a data capacity allocation for the collected data, and the data capacity allocation is increased until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches increasing the current bandwidth allocation rate (corresponds to an optimized bandwidth allocation scheme) for collected data (corresponds to the input) in the data storage (corresponds to the data storage device to the one or more storage media components)). 
scheduling, by a controller of the data storage device, the operations of the different types to access the one or more storage media components according to the optimized bandwidth allocation scheme(Cella et al., Para. [0539], “A system for data collection in an industrial environment may include a smart band analysis data collection template repository 7600 in which smart band templates 7610 for data collection system configuration and collection of data may be stored and accessed by a data collection controller 7602. The templates 7610 may include data collection system configuration 7604 and operation information 7606 that may identify sensors, collectors, signal paths, and information for initiation and coordination of collection, and the like. A controller 7602 may receive an indication, such as a command from a smart band analysis facility 7608 to select and implement a specific smart band template 7610. The controller 7602 may access the template 7610 and configure the data collection system resources based on the information in that template. In embodiments, the template may identify: specific sensors; a multiplexer/switch configuration, data collection trigger/initiation signals and/or conditions, time duration and/or amount of data for collection; destination of collected data; intermediate processing, if any; and any other useful information, (e.g., instance identifier, and the like)” teaches a controller that may access template information (corresponds to the schedule) from a system for data collection (corresponds to the one or more storage media components) by the command (corresponds to the operations of the different types)).  
Regarding Claim 16,
Cella et al. teaches the method of claim 15, 
wherein the artificial neural network includes a spiking neural network (Cella et al., Para. [0917], “References to a neural net throughout this disclosure should be understood to encompass a wide range of different types of neural networks, machine learning systems, artificial intelligence systems, and the like, such as… artificial neural networks… spiking neural networks” teaches an artificial neural network that includes a spiking neural network). 
the method further comprises: training, in the data storage device, the artificial neural network using a training dataset generated in the data storage device (Cella et al., Para. [0345], “Methods and systems are disclosed herein for training AI models based on industry-specific feedback, including training an AI model based on industry-specific feedback that reflects a measure of utilization, yield, or impact, and where the AI model operates on sensor data from an industrial environment. As noted above, these models may include… models for self-organizing storage” teaches a method for training of the AI model (corresponds to the artificial neural network) based on industry-specific feedback  (corresponds to the training data generated in a training period) from the self-organizing storage (corresponds to the data storage device)).
Regarding Claim 17,
Cella et al. teaches the method of claim 16, 
wherein the training dataset includes optimized bandwidth allocation schemes determined based on predictions of performance indicators by the artificial neural network for varying bandwidth allocation schemes (Cella et al., Para. [0335], “In embodiments, a platform is provided having on-device sensor fusion and data storage for industrial IoT devices. In embodiments, a cognitive system is used for a self-organizing storage system 4028 for the data collection system 102. Sensor data, and in particular analog sensor data, can consume large amounts of storage capacity, in particular where a data collector 102 has multiple sensor inputs onboard or from the local environment. Simply storing all the data indefinitely is not typically a favorable option, and even transmitting all of the data may strain bandwidth limitations, exceed bandwidth permissions (such as exceeding cellular data plan capacity), or the like. Accordingly, storage strategies are needed. These typically include capturing only portions of the data (such as snapshots), storing data for limited time periods, storing portions of the data (such as intermediate or abstracted forms), and the like. With many possible selections among these and other options, determining the correct storage strategy may be highly complex. In embodiments, the self-organizing storage system 4028 may use a cognitive system, based on learning feedback 4012, and use various metrics from the analytic system 4018 or other system of the host cognitive input selection system 4114, such as overall system metrics, analytic metrics, and local performance indicators. The self-organizing storage system 4028 may automatically vary storage parameters, such as storage locations (including local storage on the data collection system 102, storage on nearby data collection systems 102 (such as using peer-to-peer organization) and remote storage, such as network-based storage), storage amounts, storage duration, type of data stored (including individual sensors or input sources 116, as well as various combined or multiplexed data, such as selected under the cognitive input selection systems 4004, 4014), storage type (such as using RAM, Flash, or other short-term memory versus available hard drive space), storage organization (such as in raw form, in hierarchies, and the like), and others. Variation of the parameters may be undertaken with feedback, so that over time the data collection system 102 adapts its storage of data to optimize itself to the conditions of its environment, such as a particular industrial environment, in a way that results in its storing the data that is needed in the right amounts and of the right type for availability to users” teaches performance indicators for the self-organizing storage system controlled by storage strategies (corresponds to the bandwidth allocation schemes) during the training period. Para. [3003], “wherein the plurality of collector routes each includes a different data collection routine, a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels, and a data analysis circuit structured to analyze the collected data and determine an aggregate rate of data being collected from the subset of the plurality of input channels, wherein if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then the data analysis circuit requests an increase to the current bandwidth allocation rate from the network infrastructure” teaches the aggregate rate (corresponds to the optimized bandwidth allocation scheme) is included in the training dataset).  
Regarding Claim 18,
Cella et al. teaches the method of claim 16, 
wherein the training dataset includes optimized bandwidth allocation schemes measured for varying bandwidth allocation schemes used to control scheduling of the different types of operations to access the one or more storage media components (Cella et al., Para. [0539], “A system for data collection in an industrial environment may include a smart band analysis data collection template repository 7600 in which smart band templates 7610 for data collection system configuration and collection of data may be stored and accessed by a data collection controller 7602. The templates 7610 may include data collection system configuration 7604 and operation information 7606 that may identify sensors, collectors, signal paths, and information for initiation and coordination of collection, and the like. A controller 7602 may receive an indication, such as a command from a smart band analysis facility 7608 to select and implement a specific smart band template 7610. The controller 7602 may access the template 7610 and configure the data collection system resources based on the information in that template. In embodiments, the template may identify: specific sensors; a multiplexer/switch configuration, data collection trigger/initiation signals and/or conditions, time duration and/or amount of data for collection; destination of collected data; intermediate processing, if any; and any other useful information, (e.g., instance identifier, and the like)” teaches a controller that may access template information (corresponds to the schedule) from a system for data collection (corresponds to the one or more storage media components) by the command (corresponds to the operations of the different types). Para. [0335], “In embodiments, a platform is provided having on-device sensor fusion and data storage for industrial IoT devices. In embodiments, a cognitive system is used for a self-organizing storage system 4028 for the data collection system 102. Sensor data, and in particular analog sensor data, can consume large amounts of storage capacity, in particular where a data collector 102 has multiple sensor inputs onboard or from the local environment. Simply storing all the data indefinitely is not typically a favorable option, and even transmitting all of the data may strain bandwidth limitations, exceed bandwidth permissions (such as exceeding cellular data plan capacity), or the like. Accordingly, storage strategies are needed. These typically include capturing only portions of the data (such as snapshots), storing data for limited time periods, storing portions of the data (such as intermediate or abstracted forms), and the like. With many possible selections among these and other options, determining the correct storage strategy may be highly complex. In embodiments, the self-organizing storage system 4028 may use a cognitive system, based on learning feedback 4012, and use various metrics from the analytic system 4018 or other system of the host cognitive input selection system 4114, such as overall system metrics, analytic metrics, and local performance indicators. The self-organizing storage system 4028 may automatically vary storage parameters, such as storage locations (including local storage on the data collection system 102, storage on nearby data collection systems 102 (such as using peer-to-peer organization) and remote storage, such as network-based storage), storage amounts, storage duration, type of data stored (including individual sensors or input sources 116, as well as various combined or multiplexed data, such as selected under the cognitive input selection systems 4004, 4014), storage type (such as using RAM, Flash, or other short-term memory versus available hard drive space), storage organization (such as in raw form, in hierarchies, and the like), and others. Variation of the parameters may be undertaken with feedback, so that over time the data collection system 102 adapts its storage of data to optimize itself to the conditions of its environment, such as a particular industrial environment, in a way that results in its storing the data that is needed in the right amounts and of the right type for availability to users” teaches performance indicators for the self-organizing storage system controlled by storage strategies (corresponds to a selected bandwidth allocation schemes)).
Regarding Claim 19,
Cella et al. teaches a vehicle, comprising (Cella et al., Para. [0314], “In embodiments, the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from machines, elements of the machines and the environment of the machines including heavy duty machines deployed at a local job site or at distributed job sites under common control. The heavy-duty machines may include… heavy duty on-road industrial vehicles, heavy duty off-road industrial vehicle” teaches the environment deploying a data collection system that includes industrial vehicles). 
a computer system configured to generate operating parameters of the vehicle as a function of time (Cella et al., Para. [0314], “In embodiments, the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from machines, elements of the machines and the environment of the machines including heavy duty machines deployed at a local job site or at distributed job sites under common control. The heavy-duty machines may include… heavy duty on-road industrial vehicles, heavy duty off-road industrial vehicle” teaches the environment deploying a data collection system (corresponds to computer system) that includes industrial vehicles. Para. [0526], “In embodiments, a system for data collection in an industrial environment may include a data collection system that monitors at least one signal for a set of collection band parameters and upon detection of a parameter from the set of collection band parameters in the signal, configures collection of data from a set of sensors based on the detected parameter. The set of selected sensors, the signal, and the set of collection band parameters may be part of a smart bands data collection template that may be used by the system when collecting data in an industrial environment. A motivation for preparing a smart-bands data collection template may include monitoring a set of conditions of an industrial machine to facilitate improved operation, reduce down time, preventive maintenance, failure prevention, and the like. Based on analysis of data about the industrial machine, such as those conditions that may be detected by the set of sensors, an action may be taken, such as notifying a user of a change in the condition, adjusting operating parameters” teaches the operating parameters of the system for data collection in an industrial environment (corresponds to the vehicle) as a function reduce down time).
a data storage device configured to identify operating parameters of the data storage device, wherein the operating parameters of the vehicle and the operating parameters of the data storage device are indicative of data access patterns in the data storage device (Cella et al., Para. [1336], “A system for data collection in an industrial environment having a self-sufficient data acquisition box for capturing and analyzing data in an industrial process, the system comprising… a storage device” teaches a data storage device. Para. [0328], “A model may be created by a human who has experience with the industrial environment and may be associated with a training data set (such as models created by human analysis or machine analysis of data that is collected by the sensors in the environment, or sensors in other similar environments. The learning machine may then operate on other data, initially using a set of rules or elements of a model, such as to provide a variety of outputs, such as classification of data into types, recognition of certain patterns (such as those indicating the presence of faults, orthoses indicating operating conditions, such as fuel efficiency, energy production, or the like). The machine learning facility may take feedback, such as one or more inputs or measures of success, such that it may train, or improve, its initial model (such as improvements by adjusting weights, rules, parameters, or the like, based on the feedback). For example, a model of fuel consumption by an industrial machine may include physical model parameters that characterize weights, motion, resistance, momentum, inertia, acceleration, and other factors that indicate consumption, and chemical model parameters (such as those that predict energy produced and/or consumed e.g., such as through combustion, through chemical reactions in battery charging and discharging, and the like). The model may be refined by feeding in data from sensors disposed in the environment of a machine, in the machine, and the like, as well as data indicating actual fuel consumption, so that the machine can provide increasingly accurate, sensor-based, estimates of fuel consumption and can also provide output that indicate what changes can be made to increase fuel consumption (such as changing operation parameters of the machine or changing other elements of the environment, such as the ambient temperature, the operation of a nearby machine, or the like)” teaches the training data set for the machine model consisting of parameters (corresponds to operating parameters) during the training period). Para. [3013], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the selected data collection routine is changed to a second data collection routine based on a hierarchical template for data collection until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches a data collection routine (corresponds to data access pattern) determined by the bandwidth allocation scheme. Para. [3018], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the data storage has a data capacity allocation for the collected data, and the data capacity allocation is increased until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches the optimization for performance of the data storage. Para. [0309], “For dynamic markers such as trending data, it can be important to compare similar data like comparing vibration amplitudes and patterns with a repeatable set of operating parameters. One example of the present disclosure includes one of the parallel channel inputs being a key phasor trigger pulse from an operating shaft that can provide RPM information at the instantaneous time of collection. In this example of dynamic markers, sections of collected waveform data can be marked with appropriate speeds or speed ranges” teaches operating parameters indicative a data received as input at the instantaneous time (corresponds to the data access pattern)). 
wherein the data storage device is configured to generate, based on the operating parameters of the vehicle and the operating parameters of the data storage device as input to an artificial neural network, a prediction to determine optimized bandwidth allocation scheme for controlling access by different types of operations in the data storage device to the one or more storage media components (Cella et al., Para. [1336], “A system for data collection in an industrial environment having a self-sufficient data acquisition box for capturing and analyzing data in an industrial process, the system comprising… a storage device” teaches a data storage device. Para. [0327], “In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks” teaches an artificial neural network. Para. [3013], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the selected data collection routine is changed to a second data collection routine based on a hierarchical template for data collection until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches a data collection routine) determined by the bandwidth allocation scheme. Para. [0309], “For dynamic markers such as trending data, it can be important to compare similar data like comparing vibration amplitudes and patterns with a repeatable set of operating parameters. One example of the present disclosure includes one of the parallel channel inputs being a key phasor trigger pulse from an operating shaft that can provide RPM information at the instantaneous time of collection. In this example of dynamic markers, sections of collected waveform data can be marked with appropriate speeds or speed ranges” teaches operating parameters indicative a data received as input at the instantaneous time (corresponds to a function of time). Para. [0241], “In embodiments, a data acquisition device may be controlled by a personal computer (PC) to implement the desired data acquisition commands” teaches data acquisition commands (corresponds to controlling access by different types of operations). Para. [3004], “A further embodiment of any of the foregoing embodiments of the present disclosure may include situations wherein the data storage has a data capacity allocation for the collected data, and the data capacity allocation is increased until the current bandwidth allocation rate is increased to meet the determined aggregate rate of data” teaches increasing the current bandwidth allocation rate (corresponds to an optimized bandwidth allocation scheme) for collected data (corresponds to the input) in the data storage (corresponds to the data storage device to the one or more storage media components)).
wherein data storage device is configured to schedule the operations of the different types to access the one or more storage media components according to the optimized bandwidth allocation scheme (Cella et al., Para. [1336], “A system for data collection in an industrial environment having a self-sufficient data acquisition box for capturing and analyzing data in an industrial process, the system comprising… a storage device” teaches a data storage device. Para. [0539], “A system for data collection in an industrial environment may include a smart band analysis data collection template repository 7600 in which smart band templates 7610 for data collection system configuration and collection of data may be stored and accessed by a data collection controller 7602. The templates 7610 may include data collection system configuration 7604 and operation information 7606 that may identify sensors, collectors, signal paths, and information for initiation and coordination of collection, and the like. A controller 7602 may receive an indication, such as a command from a smart band analysis facility 7608 to select and implement a specific smart band template 7610. The controller 7602 may access the template 7610 and configure the data collection system resources based on the information in that template. In embodiments, the template may identify: specific sensors; a multiplexer/switch configuration, data collection trigger/initiation signals and/or conditions, time duration and/or amount of data for collection; destination of collected data; intermediate processing, if any; and any other useful information, (e.g., instance identifier, and the like)” teaches a controller that may access template information (corresponds to the schedule) from a system for data collection (corresponds to the one or more storage media components) by the command (corresponds to the operations of the different types)).
 Regarding Claim 20,
Cella et al. teaches the vehicle of claim 19, 
wherein the artificial neural network includes a spiking neural network (Cella et al., Para. [0917], “References to a neural net throughout this disclosure should be understood to encompass a wide range of different types of neural networks, machine learning systems, artificial intelligence systems, and the like, such as… artificial neural networks… spiking neural networks” teaches an artificial neural network that includes a spiking neural network). 
the data storage device is further configured to generate training data and train the spiking neural network to generate the prediction (Cella et al., Para. [1336], “A system for data collection in an industrial environment having a self-sufficient data acquisition box for capturing and analyzing data in an industrial process, the system comprising… a storage device” teaches a data storage device. Para. [0345], “Methods and systems are disclosed herein for training AI models based on industry-specific feedback, including training an AI model based on industry-specific feedback that reflects a measure of utilization, yield, or impact, and where the AI model operates on sensor data from an industrial environment” teaches )training of the AI model (corresponds to the spiking neural network) based on industry-specific feedback  (corresponds to the training data generated in a training period). Para. [0327], “the platform 100 may include the local data collection system 102 deployed in the environment 104 using machine learning to enable derivation-based learning outcomes from computers without the need to program them. The platform 100 may, therefore, learn from and make decisions on a set of data, by making data-driven predictions and adapting according to the set of data. In embodiments, machine learning may involve performing a plurality of machine learning tasks by machine learning systems, such as supervised learning, unsupervised learning, and reinforcement learning” teaches generating a data driven prediction according to the set of data (corresponds to training data of the spiking neural network).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125   
/BRIAN M SMITH/Primary Examiner, Art Unit 2122